United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-11394
                        Conference Calendar



GARY WILLIAM HOLT,

                                     Petitioner-Appellant,

versus

L.E. FLEMING, Warden,
Federal Medical Center-Fort Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-704-Y
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gary William Holt (“Holt”), federal prisoner number 33069-

138, appeals the district court’s order dismissing with prejudice

Holt’s petition for writ of habeas corpus.    Holt argues that the

district court erred in finding that he did not satisfy the

requirements for filing a 28 U.S.C. § 2241 petition under 28

U.S.C. § 2255’s “savings clause.”




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11394
                                -2-

     Holt has not met his burden of showing that he meets the

requirements for filing a § 2241 petition under the savings

clause of § 2255.   He has neither pointed to a retroactively

applicable Supreme Court decision which establishes that he may

have been imprisoned for conduct that was not prohibited by law

nor shown how his claim was foreclosed by circuit law at the time

of his guilty-plea conviction, appeal, or first § 2255 motion.

See Reyes-Requena v. United States, 243 F.3d 893, 903-04 (5th

Cir. 2001).   The district court did not err when it declined to

rule on Holt’s requests that it take judicial notice, as a court

is presumed to know the relevant law.     See Anderson v. Collins,

18 F.3d 1208, 1222 (5th Cir. 1994).

     AFFIRMED.